DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 1, 5-18, 21-22 and 23 is/are rejected under 35 U.S.C. 103 as being obvious over Ohmoto et al. (WO2014021407, rejection using corresponding English document US20150168619) as evidenced by XIR.
Regarding claim 1, 5-6, and 22: Ohmoto teaches the following interlayer (layers 2, 3 and 4) for laminated glass comprising an IR reflection layer 2, a first resin layer 3 containing a thermoplastic resin and a second resin layer 4 containing a thermoplastic resin (abstract, 0016, 0028, 0047-0048, 0052).

    PNG
    media_image1.png
    383
    572
    media_image1.png
    Greyscale

The second resin layer 4 contains particles including tin-doped tin oxide and tungsten oxide (CWO; cesium doped tungsten oxide) (see 0088, 0091-0094, 0099, Table 5).
Ohmoto’s total content of oxides (ITO and CWO) can be 1-6wt% (0099) in 100wt% of their second resin layer which allows for individual contents of ITO and tungsten oxide overlapping the requirements of claims 1 and 6 and individual contents of ITO and tungsten oxide overlapping the ratio requirements of claims 1 and 5. 
Further, the Examiner points out that Ohmoto clearly suggest that a content of 0.048% tungsten oxide (CWO) and 0.8wt% ITO, although Ohmoto uses them in different examples, are acceptable tungsten oxide and ITO values. As such, within Ohmoto’s total range of 1-6wt%, one having ordinary skill would have found it obvious to include a layer having 0.048% tungsten oxide and 0.8wt% ITO with a reasonable Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
As the courts have held that both overlapping values, as well as values that may not overlap but are merely close, provide a prima facie case of obviousness absent an evidentiary showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values close to that of Ohmoto (MPEP 2144.05). 
Regarding claims 7 and 8: The second resin layer contains a phthalocyanine compound (43V) in an amount of less than 0.05wt% (0172, Table 5).
Regarding claim 9: The infrared reflection layer is Nano-80s or XIR-75 (see Examples) which are known to have an IR transmittance of less than 40% between 800-2000nm (see for example the Table in XIR as evidence).
Regarding claim 10: The IR reflection layer can be a resin film with a metal foil, a multilayer laminated film in which a metal and dielectric layer are on a resin, a multilayer resin film or a liquid crystal film (0012).
Regarding claims 11-12: The thermoplastic resin in the first and second resin layers is polyvinyl acetal resin (0016, 0028, 0047-0048, 0052) and both the first and second resin layers contain a plasticizer (0017, 0068).
Regarding claims 13-14 and 15: The first and second resin layers contain a UV screening agent (0102) and the IR transmittance in the range of 780-2100nm of the first 
Regarding claim 16: As shown in the Figure provided above, Ohmoto also teaches the laminated glass comprising a first laminated glass 21, a second laminated glass 22 and the interlayer discussed above between the first and second glass, wherein the first glass is on the outside of the first resin layer and the second glass is on the outside of the second resin layer (Figures, 0138).
Regarding claim 17: The IR transmittances in the range of 780-2100nm of the first laminated glass is higher than the IR transmittance in the range of 780-2100nm of the second laminated glass (0142).
Regarding claim 18: Ohmoto also teaches a method of fitting the laminated glass in an opening between an outer and inner space into which heat rays are made incident from outer space, in building or a vehicle, comprising the step of fitting the laminated glass into the opening so that the first laminated glass is at the outer space side and the second laminated glass is at the inner space side (0158-0159).
Regarding claim 21: As discussed above, Ohmoto’s total content of oxides (ITO and CWO) can be 1-6wt% (0099) in 100wt% of their second resin layer and this allows for individual contents of ITO and tungsten oxide overlapping the ratio requirements of claim 21. As the courts have held that overlapping values provide a prima facie case of obviousness absent an evidentiary showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values close to that of Ohmoto (MPEP 2144.05). 
Regarding claim 23: Ohmoto fails to teach a plasticizer content in the range claimed, however, Ohmoto does not appear to exclude such an amount either. Additionally, general differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instance case, as Ohmoto clearly teaches that the amount of plasticizer affects penetration resistance as well as transparency (see 0078 for example), one having ordinary skill at the time of invention would find it obvious to optimize plasticizer content depending on desired penetration resistance and transparency. 
	As discussed above, applicants do not appear to have clear written support for a plasticizer being an ester compound of a polybasic organic acid and an alcohol having 10 or more carbons. However, in the event Applicants assert that their support comes from their recitation of specific plasticizers in their spec, it is noted that as all the specific plasticizers taught by Ohmoto (see 0070-0077, Examples) are the same as that disclosed by Applicants (see Applicants 0081-0088 and Examples), the limitation of a plasticizer being an ester compound of a polybasic organic acid and an alcohol having 10 or more carbons will be considered to be met by Ohmoto. 
2.	Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Ohmoto et al. (WO2014021407, rejection using corresponding English document US20150168619) as applied to claim 1 in view of Ii (WO2013118890, rejection based on corresponding English document US Pub 20140377567)

	As Ii, who similarly teaches an interlayer film for laminated glass, discloses that it is desirable to include a metal salt of magnesium, potassium, etc. and more specifically, magnesium carboxylate with 2-16 carbon atoms or potassium carboxylate with 2-16 carbon atoms for controlling adhesivity (see 0124-0126), it would have been obvious to one having ordinary skill at the time of invention to modify Ohmoto to include magnesium carboxylate with 2-16 carbon atoms or potassium carboxylate with 2-16 carbon atoms for controlling adhesivity.

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.
In summary, Applicants continue to argue that the cited art fails to teach the claimed invention, the art fails to recognize the significance of the second resin containing tungsten oxide particles in the claimed range and Applicants assert that the claimed ranges together with the claimed ratios provides unexpected results of lowered excitation purity, YI transmission and haze pointing to their Examples and comparative Examples in their specification and their Declaration submitted August 12, 2019 as evidence. 
The arguments are still not persuasive for the following reasons.

Further, as previously asserted by the Office, Ohmoto does not have to recognize Applicants’ “significance” of the second resin containing tungsten oxide particles in the claimed range but instead, only has to teach or render obvious such a resin and range. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Additionally, although Applicants attempt to overcome the teachings of the art with a showing of unexpected results, the Office continues to assert that the evidence provided therein is insufficient to overcome the rejection for the following reasons. 
1) The evidence in the Declaration is not a comparison to the closest prior art as required by the courts (see MPEP 716.02(e)). Specifically, the closest prior art is Ohmoto which includes 0.048wt% tungsten oxide but the evidence in the Declaration 
2) Although the cited art’s 0.048% does not necessarily overlap with 0.04, the values are “so close that prima facie one skilled in the art would have expected them to have the same properties." Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As Applicants have still not provided any evidence to show that 0.04 as claimed is patentably distinct from 0.048 (provides different properties, etc.), Applicants’ evidence and argument is not persuasive.
3)	The evidence is still not commensurate in scope with the claimed invention as required by the courts to show unexpected results for the following reasons. 
- The evidence in both the Declaration and specification only shows the effects of CWO which is still not claimed in claim 1. Instead, all the claims, except for new claim 22, are only directed to generic tungsten oxide (no cesium dopant recited in the claims). For Applicants evidence to be commensurate in scope with the materials of all the claims, claim 1 must recite CWO and not just tungsten oxide. 
- The evidence must be reviewed to see if the results occur over the entire claimed ranges. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) and applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). In the instant case, the evidence fails to show that the argued results would occur over the entirety of the individual and ratio ranges claimed nor does the evidence provide a sufficient number of tests inside and outside 
- Applicants are arguing that their Affidavit and evidence shows that 0.04% tungsten oxide has superior results of improved excitation purity, transmission and haze as compared to 0.06% tungsten oxide but it is noted that there does not appear to be much difference between the two. More specifically, although the Declaration may show some improvement in excitation purity and haze between that of 0.04% and 0.06%, the Examiner maintains that a slight improvement does not rise to the level of unexpected results. Although Applicants assert that the properties are “considerably and significantly different” with the inventive Example having better performance, it is noted that this is merely a statement without any evidence to support such a conclusion and arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). In the instant case, the Office continues to maintain that the values are so close and it is unclear how the inventive amount is significantly better than that of the comparative example. 
 Further it is noted that although Applicants assert that their content provides improved transmission and more specifically, YI value being lowered (see Pg. 8, second paragraph, pg. 10, second paragraph), the Examiner maintains that the evidence does not support this because the Declaration clearly shows that a content of 0.6% has a YI value lower than that obtained with Applicants’ value of 0.4%. As such, arguing that the claimed range provides new and unexpected results of lowered YI value is not supported by the Evidence of record. 
- Applicants argue that their claimed amounts in combination with the ratio now claimed provide unexpected results but similar to above, the evidence is not sufficient to show this.
Initially, the properties regardless of whether they are Examples or comparative Examples are similar, and as such, there does not appear to be any clear showing that the claimed amounts would provide values that would be considered to rise to the level of being new and unexpected. For example, as comparative example 8 in the Declaration has properties that are close to inventive Example 9, there is no clear showing why the resulting properties with the inventive amounts would be considered to be great, new or unexpected. This is also similar when comparing the rest of Applicants’ Examples in Table 4 of their specification. There is simply no clear showing why the 
Additionally, although Applicants argue that their ratio now claimed provides something unexpected, it is noted that Applicants’ noninventive comparative Example 8 in the Declaration has the ratio. As such, there does not appear to be anything new or critical from the claimed ratio itself let alone any showing that the claimed amounts with the ratios provides anything new and unexpected. 
Further the Examiner would like to point out that although Applicants argue that their inventive composition with the ratio lowers excitation purity and Y value, the evidence itself is unclear. For example, in comparing Examples 16, 11 and 10, all have tungsten oxide in the claimed amounts, a total in the claimed amounts and a ratio falling within that claimed, however, the Y value and purity actually increase as one goes from 0.04 to lesser values. 
The Examiner would also like to note that there is nothing in the specification to indicate that there is even a threshold for desired resulting properties because the comparative Examples in Applicants’ specification and Declaration have properties that even fall within the desired property ranges disclosed in the specification.
-Applicants argue the Ohmoto’s Examples fail to include amounts to provide ratios as claimed or even close to that claimed but this is not persuasive because a reference is not limited to their Examples. Specifically, although the Examiner agrees that Ohmoto’s B3 Example may not have a ratio as claimed or close to that claimed, and their B5 Example may not have a ratio as claimed or close to that claimed in no 
- Applicants argue against the Examiner’s assertion that 0.8wt% ITO and 0.048wt% CWO would be obvious because Ohmoto does not disclose these amounts in combination and Ohmoto’s b5 Example using 0.048% is only used in Ohmoto’s comparative Examples. As such, Applicants argue that the Examiner is relying on impermissible hindsight.
This is not persuasive. Although the Examiner agrees that Ohmoto’s 0.8 and 0.048 are in different Examples instead of in combination in a single Example does not mean that Ohmoto is not still suggesting an ITO amount of 0.8wt% and a CWO amount of 0.048% being suitable amounts used in a second resin layer. It is noted that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the amounts were gleaned from Ohmoto itself and not Applicants disclosure because Ohmoto clearly teaches said amounts. 
Additionally, although Applicants argue that B5 Example using 0.048wt% is only in a comparative Example is not persuasive because it is clear when reviewing Ohmoto that the comparative Example is not indicating B5 not being suitable in Ohmoto itself. In contrast, what makes the comparative Example “comparative” is that it does not include an IR reflection layer whereas all the inventive Examples do. Although Ohmoto does not 
-Applicants argue that Ohmoto fails to teach the new claimed ratio of claim 21 because the individual amounts suggested by Ohmoto would only provide a ratio of 16.7 which is less than 25.5.
This is not persuasive because although the Examiner agrees that the individual 0.8 and 0.048 amounts of Ohmoto’s Examples would provide a ratio of 16.7, Ohmoto more broadly teaches that their resin layer can include both ITO and CWO in a total content of 1-6wt% which allows for individual amounts of each providing ratios overlapping that claimed. As overlapping ranges provides for a prima facie case of obviousness absent a showing of unexpected results and Applicants have yet to provide such results, the claim is considered to be met. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/           Primary Examiner, Art Unit 1784